UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------
                                       X
                                       :
RANDOLPH WRIGHT a/k/a ASHLEY WRIGHT,   :
                                       :
                         Plaintiff,    :   18cv10769 (DLC)
               -v-                     :
                                       :   OPINION AND ORDER
THE CITY OF NEW YORK, a municipal      :
entity, ACACIA NETWORK HOUSING, INC., :
SERA SECURITY SERVICES LLC, DIAMOND    :
PITMAN, an employee and/or agent of    :
the New York City Department of        :
Homeless Services and/or Acacia        :
Network Housing, Inc., “JOHN DOES”     :
(one of whom is “Ralph” and whose last :
name is unknown) and “SALLY ROES”,     :
employees and/or agents of the New     :
York City Department of Homeless       :
Services and/or Acacia Network         :
Housing, Inc., LILLY ROSARIO, an       :
employee and/or agent of the New York :
City Department of Homeless Services   :
and/or Sera Security Services LLC,     :
KADIJA STILL, an employee and/or agent :
of the New York City Department of     :
Homeless Services and/or Acacia        :
Network Housing, Inc., “JOE” RODNEY,   :
an employee and/or agent of the New    :
York City Department of Homeless       :
Services and/or Acacia Network         :
Housing, Inc., RAFAEL RODNEY, a former :
employee and/or agent of the New York :
City Department of Homeless Services   :
and/or Acacia Network Housing, Inc.,   :
OFFICER BALDWIN, an employee and/or    :
agent of the New York City Department :
of Homeless Services and/or Acacia     :
Network Housing, Inc., OFFICER         :
CYRIAQUE, an employee and/or agent of :
the New York City Department of        :
Homeless Services and/or Acacia        :
Network Housing, Inc., CAPTAIN ADAMS   :
(formerly Lieutenant), an employee     :
and/or agent of the New York City      :
Department of Homeless Services and/or :
    Acacia Network Housing Inc., and/or     :
    Sera Security Services LLC, each of     :
    the foregoing in his/her individual     :
    and in his/her official capacities,     :
                                            :
    Defendants.                             :
    --------------------------------------- X

APPEARANCES

For the Plaintiff:
James Meyerson
510 Fifth Avenue, 3rd Floor #335
New York, New York 10036

For the City Defendants:
Zachary W. Carter
Corporation Counsel of the City of New York
Matthew McQueen, Of Counsel
100 Church Street
New York, New York 10007

DENISE COTE, District Judge:

        Defendants City of New York (the “City”) and New York

Department of Homeless Services Police Officers Cyriaque

(“Cyriaque”) and Baldwin (“Baldwin”) and Captain (formerly

Lieutenant) Adams (“Adams”) (collectively with the City, the

“City Defendants”) have moved to dismiss each of the claims

asserted against them in the Second Amended Complaint (“SAC”) in

this action.     That motion is granted.

                               Background

        The following facts are alleged in the SAC and are assumed

to be true for the purpose of addressing this motion.1    Plaintiff


1
 The City Defendants have attached a number of documents to their
April 2 motion to dismiss the SAC. Each of those documents is

                                    2
Randolph Wright a/k/a Ashley Wright (“Wright”) is a transgender

woman.   From June 2017 through December 1, 2017, Wright resided

in the Pam’s Place Women’s Shelter (“Pam’s Place”).   Pam’s Place

is managed by defendant Acacia Network Housing, Inc. (“Acacia”),

a non-profit corporation which manages properties used by the

City’s Department of Homeless Services to provide housing to

homeless individuals.   Security at Pam’s Place is provided by

Sera Security Services LLC (“Sera Security”), a private company.

     During her residence at Pam’s Place, Wright filed six

written complaints with on-site management about the treatment

she was receiving there.   None of these complaints, Wright

alleges, were taken seriously and nothing was done to address

the situation.   Wright also alleges that Pam’s Place staff made

“rude and disparaging comments” about her because she is a

transgender woman.

     Wright alleges that on December 1, 2017 at around 2:00 a.m.

Pam’s Place employee Pitman, “at the direction and/or with the

knowledge of” another Pam’s Place employee,2 entered Wright’s

room without knocking, accompanied by another Pam’s Place staff



judicially noticeable, incorporated by reference in the SAC, or
integral thereto.
2 Although not clear on the face of the SAC, documents submitted
by the City Defendants in connection with their motion to
dismiss appear to indicate that this employee was a staff
supervisor at Pam’s Place.


                                 3
member and a Sera Security officer while Wright was sleeping and

in a state of undress.    When Wright verbally protested, Pitman

allegedly struck her with a walkie talkie and “otherwise

physically abused” her.    It was after this encounter that the

Department of Homeless Services Police were called.

    Officers Baldwin and Cyriaque arrived on the scene.      Wright

alleges that she was then “dragged” out of the room into the

hallway, where she was “further verbally and physically abused”

before she was permitted to return to her room to dress.     The

SAC does not identify who dragged Wright from her room, or the

actions that she contends constituted physical abuse in the

hallway.

    After dressing, Wright was handcuffed, arrested, and

brought by Officers Baldwin and Cyriaque, with the authorization

and approval of then-Lieutenant Adams, to the New York City

Police Department’s 114th Precinct.    At the precinct, she was

charged with assault and harassment and received a Desk

Appearance Ticket directing her to appear at the Queens County

Criminal Court on December 22, 2017.    The NYPD Complaint

identified the victim of the assault as Pitman, and stated:

“VICTIM STATED THAT DEF RANDOLPH WHIGHT [sic] HIT HER WITH A

CLOSED FIST ON THE LEFTSIDE OF HER CHEEK AND NOSE, CAUSEING

[sic] HER PAIN.   BECAUSE VICTIM TOLD DEFT TO STOPPOINTING FIGER

[sic] IN HER FACE.”


                                  4
     Upon her release from police custody, Wright went to the

Emergency Department at Mount Sinai Hospital of Queens for

treatment of the injuries Pitman allegedly inflicted on her.

She was examined and “directed” to “stay in bed for three days.”

At the time of these events, Wright was suffering from a pre-

existing herniated disc, for which she received Social Security

Disability benefits in 2006.   She alleges that her assault

aggravated this injury.

     On April 25, 2018, the charges were adjourned in

contemplation of dismissal.    Wright filed a Notice of Claim

pursuant to New York General Municipal Law §§ 50-e and 50-i(1)

with the City on May 17, 2018.   The City conducted a hearing

pursuant to New York General Municipal Law § 50-h on July 26,

2018.

     Wright commenced this action on November 18, 2018.    She

filed a First Amended Complaint (“FAC”) on January 16, 2019.     On

February 28, the City Defendants filed a motion to dismiss the

Section 1983 municipal liability claims and the state law claims

asserted against the City Defendants in the FAC.    An initial

pretrial conference was held on March 1.    On March 6, Wright

filed a Second Amended Complaint (“SAC”), which added Sera

Security, Captain Adams, and Rafael Rodney (named in the FAC as

“Joe” Rodney) as defendants.   On April 2, the City Defendants

filed a motion to dismiss the claims asserted against them in


                                  5
the SAC that were not addressed by the February 28 motion.      That

motion became fully submitted on April 26.3

                            Discussion

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”    Sierra Club v. Con-

Strux, LLC, 911 F.3d 85, 88 (2d Cir. 2018) (citation omitted).

A claim to relief is plausible when the factual allegations in a

complaint “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Progressive Credit Union v. City of New York, 889 F.3d 40, 48

(2d Cir. 2018) (citation omitted).    “[T]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”    Carlin v. Davidson Fink LLP, 852

F.3d 207, 212 (2d Cir. 2017).   The plaintiff must plead enough

facts to “nudge[] [his] claims across the line from conceivable

to plausible . . . .”   Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.



3 The City Defendants’ February 28 motion to dismiss the FAC was
briefed separately and became fully submitted on April 8.
Because the SAC did not make any substantive changes to the FAC,
the parties have agreed that arguments made in the briefing of
the February 28 motion apply equally to the SAC.


                                  6
Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”       Coalition for

Competitive Electricity, Dynergy Inc. v. Zibelman, 906 F.3d 41,

48-49 (2d Cir. 2018) (citation omitted).      “A complaint is deemed

to include any written instrument attached to it as an exhibit

or any statements or documents incorporated in it by reference.”

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016)

(citation omitted).    A court may also consider documents that

are “integral to the complaint.”       Goel v. Bunge, Ltd., 820 F.3d

554, 559 (2d Cir. 2016).   “A document is integral to the

complaint where the complaint relies heavily upon its terms and

effect.”   Id.   A court may consider “documents that the

plaintiffs either possessed or knew about and upon which they

relied in bringing the suit . . . .”       Rothman v. Gregor, 220

F.3d 81, 88 (2d Cir. 2000).   A court may also take judicial

notice of “relevant matters of public record.”       Giraldo v.

Kessler, 694 F.3d 161, 164 (2d Cir. 2012).

I. State Law Claims against the City Defendants

    The SAC asserts claims against Baldwin, Cyriaque, and Adams

for unlawful entry and false arrest, malicious abuse of criminal

process, and excessive force, as well as negligence and

respondeat superior claims against the City of New York.

Wright’s state law claims against the City Defendants must be


                                   7
dismissed for failure to file a Notice of Claim within ninety

days after the claim arises as required by New York General

Municipal Law §§ 50-e and 50-i(1).   The events that form the

basis of Wright’s claims took place on December 1, 2017.   She

did not file a Notice of Claim with the City until May 17, 2018,

more than five months later.   Wright concedes that she did not

file a timely Notice of Claim with respect to her state law

claims against the City Defendants for unlawful entry, false

arrest, and excessive force.   These claims must therefore be

dismissed.

    Wright’s argument that the City has waived this timeliness

defense by accepting the Notice of Claim and holding a hearing

pursuant to New York General Municipal Law § 50-h is incorrect.

She has cited no law to support this contention, and the weight

of authority among courts applying New York law holds that

conducting a 50-h hearing does not waive the timeliness defense.

See, e.g., Rao v. Bellevue Hospital, 08cv1922(DAB), 2008 WL

11404789, at *2 (S.D.N.Y. Dec. 4, 2008); Hallett v. City of

Ithaca, 8 A.D.3d 870, 871 (3d Dep’t 2004); Rodriguez v. City of

New York, 169 A.D.2d 532, 533 (1st Dep’t 1991); cf. Hamptons

Hospital & Medical Center, Inc. v. Moore, 52 N.Y.2d 88, 93

(1981) (“The doctrine of estoppel is not applicable to the State

acting in a governmental capacity.”).




                                 8
     Wright argues that her state law claims for abuse of

process and violation of her right to “fair administration of

criminal justice trial and process”4 accrued at the conclusion of

her prosecution and her Notice of Claim was therefore timely

with respect to those claims.   Not so.   A claim for abuse of

process accrues at such time as the criminal process is set in

motion, unless the plaintiff is unaware of facts supporting the

claim.   Cunningham v. State of New York, 53 N.Y.2d 851, 853

(1981) (“It is clear . . . that the accrual of a cause of action

for abuse of process need not await the termination of an action

in claimant’s favor . . . .”); see also Galgano v. Cty. of

Putnam, 16cv3572(KMK), 2018 WL 4757968, at *32 (S.D.N.Y. Sept.

28, 2018).   The facts alleged in the SAC indicate that Wright

knew or had reason to know of the alleged violations that form

the basis of her state law abuse of process and fair trial

claims -- namely, the fabrication of a claim of assault -- as of

the date of her arrest.   Because she did not file a Notice of

Claim within ninety days of that date, those claims must also be

dismissed.




4 This latter claim is asserted only against Adams, among the
City Defendants. Wright does not make a separate argument that
this claim accrued at a different time than her abuse of process
claim, but rather appears to address these claims
interchangeably.


                                 9
     Wright similarly argues that her state law negligence and

respondeat superior claims against the City must survive because

they “inter-relate and are associated with matters deriving

from” her abuse of process claim.       Because, for the reasons just

described, her Notice of Claim was not timely filed, these

claims against the City must also be dismissed.

     Wright correctly notes that filing a Notice of Claim is not

a prerequisite for maintaining a discrimination claim against a

municipality since it is not a tort claim for purposes of

General Municipal Law § 50.     See Margerum v. City of Buffalo, 24

N.Y.3d 721, 730 (2015).   This argument is puzzling because

Wright does not assert such a claim against any of the City

Defendants.

     In her opposition to this motion to dismiss, Wright asserts

that the motion should be denied with respect to her “pendent

State law Fourth, Sixth, and Fifteenth New York City Human

Rights Law Causes of Action.”    Count Four of the SAC, which

asserts a discrimination claim under the New York City Human

Rights law, names only defendants Pitman, Rosario, Still, and

Rodney.   Count Six, which asserts a claim of retaliation under

“the laws and Constitution of the State of New York,” similarly

lists only those four defendants.5      Count Fifteen generally


5 Nor is it clear from Wright’s opposition to this motion that
her respondeat superior cause of action is meant to cover the

                                   10
asserts against the City, Acacia, and Sera Security “State law

claims, for the actions and conduct of its Defendant Officers,

as employees and agents of the City of New York . . . pursuant

to the doctrine of respondeat superior.”   To the extent that

Wright seeks to hold the City liable for the allegedly

discriminatory actions of the four individuals named in Counts

Four and Six under a respondeat superior theory, that claim is

not clearly pleaded and is dismissed.   The SAC does not give any

detail as to the alleged basis for the City’s respondeat

superior liability, nor does it allege any facts to support an

inference that Pitman, Rosario, Still, or Rodney were employees

of the City.   Rather, the facts alleged in the SAC indicate that

Rosario was an employee of Sera Security and Pitman, Still, and

Rodney were employees of Acacia.

II. Section 1983 Claims Against the City Defendants6

     In her opposition to the City Defendants’ motion to

dismiss, Wright has indicated that the only federal claim she is



discrimination claims asserted in Counts Four and Six. The
section of the opposition brief that addresses respondeat
superior liability mentions only her malicious abuse of process
claim, as described above.
6 Wright argues that Officers Baldwin and Cyriaque have waived
their right to move to dismiss the Section 1983 claims asserted
against them in the SAC because their previous motion to dismiss
the state law claims in the FAC did not address these issues.
Wright has not cited any legal support for this argument, and it
is unavailing. “[A]n amended complaint ordinarily renders the
original complaint of no legal effect. It is as though the

                                   11
pursuing against defendant Adams is a false arrest claim

pursuant to Section 1983.   The only federal claims she is

pursuing against Baldwin and Cyriaque are claims for false

arrest and excessive force pursuant to Section 1983.   She has

not opposed the City Defendants’ motion to dismiss her remaining

federal claims against them and those claims are therefore

dismissed.

    In assessing Fourth Amendment claims of false arrest

brought under Section 1983, courts look to the law of the state

in which the arrest occurred.   Russo v. City of Bridgeport, 479

F.3d 196, 203 (2d Cir. 2007).   A false arrest claim under New

York law requires a plaintiff to prove “(1) the defendant

intended to confine the plaintiff, (2) the plaintiff was

conscious of the confinement, (3) the plaintiff did not consent

to the confinement and (4) the confinement was not otherwise

privileged.”   Liranzo v. United States, 690 F.3d 78, 95 (2d Cir.

2012) (citation omitted).

    “To avoid liability for a claim of false arrest, an

arresting officer may demonstrate that either (1) he had

probable cause for the arrest, or (2) he is protected from




original complaint was never served.” Lucente v. Int’l Bus.
Machines Corp., 310 F.3d 243, 260 (2d Cir. 2002); see also
Shields v. Citytrust Bancorp., Inc., 25 F.3d 1124, 1128 (2d Cir.
1994).


                                 12
liability because he has qualified immunity.”     Simpson v. City

of New York, 793 F.3d 259, 265 (2d Cir. 2015).    An officer “has

probable cause to arrest when he or she has knowledge or

reasonably trustworthy information of facts and circumstances

that are sufficient to warrant a person of reasonable caution in

the belief that the person to be arrested has committed or is

committing a crime.”   Garcia v. Does, 779 F.3d 84, 92 (2d Cir.

2015) (citation omitted).   “Probable cause is determined on the

basis of facts known to the arresting officer at the time of the

arrest.”   Shamir v. City of New York, 804 F.3d 553, 557 (2d Cir.

2015) (citation omitted).

    “A law enforcement official has probable cause to arrest if

he received his information from some person, normally the

putative victim or eyewitness, unless the circumstances raise

doubt as to the person’s veracity.”     Fabrikant v. French, 691

F.3d 193, 216 (2d Cir. 2012) (citation omitted).     There is no

duty imposed on an arresting officer “to investigate exculpatory

defenses offered by the person being arrested or to assess the

credibility of unverified claims of justification before making

an arrest.”   Jocks v. Tavernier, 316 F.3d 128, 136 (2d Cir.

2003).   “Probable cause does not necessarily disappear simply

because an innocent explanation may be consistent with facts

that an officer views as suspicious.”    Figueroa v. Mazza, 825

F.3d 89, 102 (2d Cir. 2016) (citation omitted).


                                 13
      Police officers’ application of force is excessive, in

violation of the Fourth Amendment, if it is “objectively

unreasonable in light of the facts and circumstances confronting

them, without regard to the officers’ underlying intent or

motivation.”   Jones v. Parmley, 465 F.3d 46, 61 (2d Cir. 2006)

(citation omitted).    This objective inquiry is “case and fact

specific and requires balancing the nature and quality of the

intrusion on the plaintiff’s Fourth Amendment interests against

the countervailing governmental interests at stake.”     Tracy v.

Freshwater, 623 F.3d 90, 96 (2d Cir. 2010).    Courts must

consider the following factors when conducting this balancing

inquiry:

      (1) the nature and severity of the crime leading to
      the arrest, (2) whether the suspect poses an immediate
      threat to the safety of the officer or others, and (3)
      whether the suspect was actively resisting arrest or
      attempting to evade arrest by flight.

Id.   This balancing, however, requires the Court to “evaluate

the record from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.”        Id.

      Wright’s claim for false arrest fails because the facts

alleged in the SAC, along with documents properly considered on

this motion, show that there was probable cause for her arrest.

Officers Baldwin and Cyriaque appeared on the scene in response

to a radio call alerting them that Wright had struck or

assaulted Pitman.     The arrest was made in the presence of


                                   14
Pitman, the complaining witness and putative victim.     Wright

argues that she has nonetheless stated a claim for false arrest

because the SAC does not indicate that the Officers performed

any investigation of Pitman’s complaint, such as by interviewing

Wright or her roommate at Pam’s Place.     This argument is

unavailing.   “Once a police officer has a reasonable basis for

believing there is probable cause, he is not required to explore

and eliminate every theoretically plausible claim of innocence

before making an arrest.”   Ricciuti v. N.Y.C. Transit Authority,

124 F.3d 123, 128 (2d Cir. 1997).     Accordingly, Wright’s Section

1983 false arrest claim against Baldwin, Cyriaque, and Adams

must be dismissed.

    The SAC asserts that Pitman struck Wright with a walkie

talkie in her room.   In contrast, her excessive force claim

against the City Defendants is vague in the extreme.     The sole

allegation that Wright has pleaded in the SAC to support her

excessive force claim against Baldwin and Cyriaque is that,

after they arrived at the scene, she “was dragged out of the

room into the hallway where she was further verbally and

physically abused.”   The SAC does not identify who “dragged”

Wright from the room, that Officers Baldwin and Cyriaque were in

a position to affect how Wright was removed from her room, or

how she was physically abused in the hallway.     Without any

further factual detail or support, this conclusory allegation is


                                 15
insufficient to state an excessive force claim against Baldwin

or Cyriaque.    Despite having two opportunities to amend her

complaint, Wright has failed to allege any details as to what

force was used by these defendants or how, if at all, Wright was

injured as a result of that force.     Her excessive force claim

against Baldwin and Cyriaque is dismissed.

III. Cross-Claims

    Defendants Sera Security and Rosario have cross-claimed

against the City Defendants for indemnification and

contribution.   In their memorandum of law in support of their

motion to dismiss the SAC, the City Defendants argue that the

cross-claims should be dismissed for the same reasons discussed

above.   Southern District of New York Local Rule 7.1(a)(1)

requires all motions to contain a notice of motion which “shall

specify the applicable rules or statutes pursuant to which the

motion is brought, and shall specify the relief sought by the

motion.”   The City Defendants’ Notice of Motion does not mention

the cross-claims, and the cross-claimants have not submitted any

briefing in opposition to the City Defendants’ arguments.       The

cross-claims cannot be dismissed at this juncture.

IV. Section 1983 Municipal Liability

    Wright appears to premise her Section 1983 claim against

the City upon the existence of a “policy or custom” of failing

to screen employees for bias against transgender individuals or


                                  16
to train them to address such biases.    Municipalities cannot be

held liable under Section 1983 unless the plaintiff can prove

that the unconstitutional action was taken pursuant to

    a policy statement, ordinance, regulation, or decision
    officially adopted and promulgated by that body’s
    officers, or pursuant to governmental “custom” even
    though such a custom has not received formal approval
    through the body’s official decisionmaking channels.

Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir. 2000) (citation

omitted).   “[I]solated acts by non-policymaking municipal

employees are generally not sufficient to demonstrate a

municipal custom, policy or usage that would justify liability.”

Matusick v. Erie County Water Authority, 757 F.3d 31, 62 (2d

Cir. 2014) (citation omitted).   Municipal liability thus

requires a showing “(1) that the [City’s] failure to train its

employees amounted to deliberate indifference to constitutional

rights; (2) that there was a persistent and widespread

unconstitutional governmental policy or custom; or (3) that a

[City] policymaker approved any constitutional violation.”

Carter v. Incorporated Village of Ocean Beach, 759 F.3d 159, 164

(2d Cir. 2014) (citation omitted).    An “official policy or

custom” may be established through the official acts of city

lawmakers or “those whose edicts or acts may fairly be said to

represent official policy,” Monell v. Dep’t of Soc. Servs. of

City of New York, 436 U.S. 658, 694 (1978), or by a pattern of

misconduct that is “sufficiently persistent or widespread as to


                                 17
acquire the force of law.”    Reynolds v. Giuliani, 506 F.3d 183,

192 (2d Cir. 2007).

    “A municipality’s culpability for a deprivation of rights

is at its most tenuous where a claim turns on a failure to

train.”   Connick v. Thompson, 563 U.S. 51, 61 (2d Cir. 2011).

In order to provide a basis for municipal liability, “a

municipality’s failure to train its employees in a relevant

respect must amount to deliberate indifference to the rights of

persons with whom the untrained employees come into contact.”

Id. (citation omitted).   Deliberate indifference requires “proof

that a municipal actor disregarded a known or obvious

consequence of his action.”   Id. (citation omitted).   “A pattern

of similar constitutional violations by untrained employees is

ordinarily necessary to demonstrate deliberate indifference for

purposes of failure to train.”   Id. at 62 (citation omitted).

This is because “the nuance of a particular training need may

only become apparent to the municipal policymakers after a

pattern of violations arises in substantially similar

circumstances.”   Cash v. County of Erie, 654 F.3d 324, 336 (2d

Cir. 2011) (citation omitted).

    Wright has failed to state a claim for municipal liability

under Section 1983 against the City.   Wright has made no attempt

to plead any factual support for her bare legal conclusions.

The SAC contains little more than “labels and conclusions or a


                                  18
formulaic recitation of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   Further, Wright

has failed to allege a pattern of similar violations as

ordinarily required to support a failure to train claim.

Indeed, she has not pointed to a single example beyond her own

experience with the City Defendants on December 1, 2017

described in the SAC.   Wright’s Section 1983 claims against the

City are dismissed.

                            Conclusion

    The City Defendants’ February 28 and April 2 motions to

dismiss the SAC are granted.   The cross claims asserted against

the City Defendants by Sera Security and Rosario survive.

Dated:   New York, New York
         July 2, 2019

                               __________________________________
                                          DENISE COTE
                                  United States District Judge




                                 19
